DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 25 June 2019 is acknowledged. Claims 1-15 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that core shell particles “are at least partially aggregated with each other.” However, nothing in the specification clarifies what extent of contact is required to be “partially” aggregated with each other. Is it sufficient that one particle contact or be close to one other particle in the composition, or is there some determinable threshold. The Figs. 1-3 appear to show a comparative example (Fig. 1), presumably not within the scope of the invention, and Figs. 2-3, which are within the scope of the invention. However, all of these appear to have some degree of particles in contact with 
Claim 5 recites a first and second “mode” each having an average particle diameter. However, it is unclear whether the cited ranges refer to a mode (peak) of a distribution, or to an average particle diameter of some portion of the particles. Moreover, if it is an average, it is not discussed in the claims or specification whether this refers to a number average particle size, volume average particle size, or some other averaging of the distribution. As such, it is not clear to a person of ordinary skill in the art whether particles of a distribution would meet the recited ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174879 (“Kushihara”) in view of US 4,684,678 (“Schultz A”).
As to claims 1, 9, 10, and 12, Kushihara teaches an epoxy resin composition including an epoxy resin, rubber particle dispersed epoxy resin composition and rubber particles, and a curing agent.
Kushihara does not explicitly discuss that the rubber particles comprise an elastomeric core and polymeric shell layer on elastomer core, wherein the core shell particles are at least partially aggregated. Kushihara does not state that the polymeric outer shell layer is the crosslinked composition required by claim 9, or the amount of shell required by claim 10; however, Kushihara teaches the use of Kaneka MX-154, which is the same particles dispersed in epoxy resin of applicant’s examples, and are thus presumed to be the same as that recited.
Kushihara teaches amine curing agents (para. 0041), but does not teach the 9,9-bis(aminophenyl)fluorene or derivative therefrom. However, Schultz A teaches the utility of 9,9-bis(aminophenyl)fluorenes to provide high glass transition, high ductility, and low moisture absorption (abstract). The derivatives of Schultz A include the recited fluorene amine curing agents of claim 12 (9:1-50). As such, it would be an obvious modification to use the recited fluorene amine curing agents, 
As to claims 2 and 3, Kushihara teaches an epoxy resin composition including an epoxy resin, rubber particle dispersed epoxy resin composition and rubber particles, and a curing agent.
Kushihara does not explicitly discuss that the rubber particles comprise an elastomeric core and polymeric shell layer on elastomer core, wherein the outer shell layer has a greater degree of unsaturation than the intermediate layer as required by claim 2, or the specific composition of claim 3; however, Kushihara teaches the use of Kaneka MX-154, which is the same particles dispersed in epoxy resin of applicant’s examples, and are thus presumed to be the same as that recited.
Kushihara teaches amine curing agents (para. 0041), but does not teach the 9,9-bis(aminophenyl)fluorene or derivative therefrom. However, Schultz A teaches the utility of 9,9-bis(aminophenyl)fluorenes to provide high glass transition, high ductility, and low moisture absorption (abstract). As such, it would be an obvious modification to use the recited fluorene amine curing agents in the compositions of Kushihara.
As to claims 4 and 5, Kushihara teaches an epoxy resin composition including an epoxy resin, rubber particle dispersed epoxy resin composition and rubber particles, and a curing agent.
Kushihara does not explicitly discuss that the rubber particles comprise an elastomeric core and polymeric shell layer on elastomer core, having the multimodal particle diameter recited in claims 4 and 5; however, Kushihara teaches the use of Kaneka MX-154, which is the same particles dispersed in epoxy resin of applicant’s examples, and are thus presumed to be the same as that recited.
Kushihara teaches amine curing agents (para. 0041), but does not teach the 9,9-bis(aminophenyl)fluorene or derivative therefrom. However, Schultz A teaches the utility of 9,9-bis(aminophenyl)fluorenes to provide high glass transition, high ductility, and low moisture absorption 
As to claim 11, Kushihara does not teach the recited epoxy; however, Schultz A teaches that fluorene epoxy resins are particularly favored for preparing epoxy resins with fluorene amine epoxy resins (5:5-10), and as such, the use of fluorene based epoxy resins is an obvious modification suggested by Schultz A.
As to claim 13, Kushihara teaches a cured composition obtainable from curing the epoxy resin composition (para. 0060).
As to claim 14, Kushihara does not teach the recited end use. However, Schultz A teaches that epoxy resin compositions, including those with rubber heterophase (11:23-27) may be used for fiber reinforced composites of woven webs impregnated with, thus embedded in the epoxy resin composition (11:45-50) and cured products of the epoxy resin (para. 0060), and thus the use of such epoxy resin compositions for cured composite materials is an obvious end use suggested by Schultz A.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174879 (“Kushihara”) in view of US 4,684,678 (“Schultz A”) as applied to claim 1, further in view of US 2011/0245376 (“Schultz B”).
As to claims 6-8, Kushihara teaches the use of inorganic filler (para. 0048), but does not discuss submicron particles having surface bonded organic groups. However, Schultz B teaches epoxy resin compositions, including epoxy resin compositions having core shell rubbers (para. 0093), and teaches the utility of nanocalcite fillers for increasing resistance to erosion and corrosion (paras. 0098-0099) and strength to weight ratio (para. 0002). Schultz B teaches that the nanocalcite is modified with surface organic groups to compatibilizer with epoxy resin (para. 0017) as required by claim 6. Schultz B teaches that a binding group of the recited type (para. 0022, 0023), is bonded to a calcite core (para. 0020), and .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174879 (“Kushihara”) in view of US 4,684,678 (“Schultz A”) as applied to claim 13, further in view of US 2006/0182949 (“Salnikov”). 
As to claims 14 and 15, Kushihara does not teach the fiber reinforced composite or surface assembly. However, Salnikov teaches polymeric composite articles, and teaches that epoxy resins are preferred for forming polymeric composite articles by embedding fibers in an organic matrix (para. 0029) and curing (para. 0034), and as such, the use of epoxy resin compositions for composites is an obvious end use for epoxy resin compositions such as those taught by Kushihara. Salnikov further teaches applying an epoxy resin to the composite articles (paras. 0008-0013) to provide a surfacing assembly as a joining technique for structures (para. 0002). As such, given the teaching of Salnikov that curable epoxy resin compositions may be used in composites and surface assemblies, it would be an obvious end use for the composition of Kushihara.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764